Exhibit 10.17

SWS GROUP, INC.

2012 RESTRICTED STOCK PLAN

The SWS Group, Inc. 2012 Restricted Stock Plan (the “Plan”) was adopted by the
Board of Directors of SWS Group, Inc., a Delaware corporation (the “Company”),
effective as of August 29, 2012, and amended August 20, 2014.

Article 1  

PURPOSE

The purpose of the Plan is to attract and retain the services of key Employees,
key Contractors, and Outside Directors of the Company and its Subsidiaries and
to provide such persons with a proprietary interest in the Company through the
granting of Restricted Stock, that will:

(a) increase the interest of such persons in the Company’s welfare;

(b) furnish an incentive to such persons to continue their services for the
Company or its Subsidiaries; and

(c) provide a means through which the Company may attract able persons as
Employees, Contractors, and Outside Directors.

With respect to Reporting Participants, the Plan and all transactions under the
Plan are intended to comply with all applicable conditions of Rule 16b-3
promulgated under the Exchange Act.  To the extent any provision of the Plan or
action by the Committee fails to so comply, such provision or action shall be
deemed null and void ab initio, to the extent permitted by law and deemed
advisable by the Committee.

Article 2  

DEFINITIONS

For the purpose of the Plan, unless the context requires otherwise, the
following terms shall have the meanings indicated:

2.1 “Applicable Law” means all legal requirements relating to the administration
of equity incentive plans and the issuance and distribution of shares of Common
Stock, if any, under applicable corporate laws, applicable securities laws, the
rules of any exchange or inter-dealer quotation system upon which the Company’s
securities are listed or quoted, and any other applicable law, rule or
restriction.

2.2 “Award” means the grant of any Restricted Stock or Performance Award.

2.3 “Award Agreement” means a written agreement between a Participant and the
Company which sets out the terms of the grant of an Award.

2.4 “Board” means the board of directors of the Company.

2.5 “Change of Control”  means any of the following: (i) any consolidation,
merger or share exchange of the Company in which the Company is not the
continuing or surviving corporation or pursuant to which shares of the Company's
Common Stock would be converted into cash, securities or



 

 

--------------------------------------------------------------------------------

 

other property, other than a consolidation, merger or share exchange of the
Company in which the holders of the Company's Common Stock immediately prior to
such transaction have the same proportionate ownership of Common Stock of the
surviving corporation immediately after such transaction; (ii) any sale, lease,
exchange or other transfer (excluding transfer by way of pledge or
hypothecation) in one transaction or a series of related transactions, of all or
substantially all of the assets of the Company; (iii) the stockholders of the
Company approve any plan or proposal for the liquidation or dissolution of the
Company; (iv) the cessation of control (by virtue of their not constituting a
majority of directors) of the Board by the individuals (the “Continuing
Directors”) who (A) at the date of this Plan were directors or (B) become
directors after the date of this Plan and whose election or nomination for
election by the Company's stockholders, was approved by a vote of at least
two-thirds of the directors then in office who were directors at the date of
this Plan or whose election or nomination for election was previously so
approved; (v) the acquisition of beneficial ownership (within the meaning of
Rule 13d‑3 under the Exchange Act) of an aggregate of 20% of the voting power of
the Company's outstanding voting securities by any person or group (as such term
is used in Rule 13d-5 under the Exchange Act) who beneficially owned less than
15% of the voting power of the Company's outstanding voting securities on the
date of this Plan, or the acquisition of beneficial ownership of an additional
5% of the voting power of the Company's outstanding voting securities by any
person or group who beneficially owned at least 15% of the voting power of the
Company's outstanding voting securities on the date of this Plan, provided,
 however, that notwithstanding the foregoing, an acquisition shall not
constitute a Change of Control hereunder if the acquiror is (A) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
and acting in such capacity, (B) a Subsidiary of the Company or a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of voting securities of
the Company or (C) any other person whose acquisition of shares of voting
securities is approved in advance by a majority of the Continuing Directors; or
(vi) in a Title 11 bankruptcy proceeding, the appointment of a trustee or the
conversion of a case involving the Company to a case under Chapter 7.

Notwithstanding the foregoing provisions of this Section 2.5, in the event an
Award issued under the Plan is subject to Section 409A of the Code, then, in
lieu of the foregoing definition and to the extent necessary to comply with the
requirements of Section 409A of the Code, the definition of “Change of Control”
for purposes of such Award shall be the definition provided for under Section
409A of the Code and the treasury regulations or other guidance issued
thereunder.

2.6 “Code” means the United States Internal Revenue Code of 1986, as amended.

2.7 “Committee” means the committee appointed or designated by the Board to
administer the Plan in accordance with Article 3 of this Plan.

2.8 “Common Stock” means the common stock of the Company, par value $0.10 per
share, which the Company is currently authorized to issue or may in the future
be authorized to issue, or any securities into which or for which the common
stock of the Company may be converted or exchanged, as the case may be, pursuant
to the terms of this Plan.

2.9 “Company” means SWS Group, Inc., a Delaware corporation, and any successor
entity.

2.10 “Contractor” means any natural person, who is not an Employee, rendering
bona fide services to the Company or a Subsidiary, with compensation, pursuant
to a written independent contractor agreement between such person (or any entity
employing such person) and the Company or a Subsidiary, provided that such
services are not rendered in connection with the offer or sale of securities in
a capital raising transaction and do not directly or indirectly promote or
maintain a market for the Company’s securities.



-  2  -

--------------------------------------------------------------------------------

 

2.11 “Date of Grant” means the effective date on which an Award is made to a
Participant as set forth in the applicable Award Agreement; provided, however,
that solely for purposes of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder, the Date of Grant of an Award shall be the
date of stockholder approval of the Plan if such date is later than the
effective date of such Award as set forth in the Award Agreement.

2.12 “Employee” means common law employee (as defined in accordance with the
Regulations and Revenue Rulings then applicable under Section 3401(c) of the
Code) of the Company or any Subsidiary of the Company.

2.13 “Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

2.14 “Fair Market Value”  means, as of a particular date, (a) if the shares of
Common Stock are listed on any established national securities exchange, the
mean of the highest and lowest prices per share of Common Stock on the
consolidated transaction reporting system for the principal securities exchange
for the Common Stock on that date, or, if there shall have been no such sale so
reported on that date, on the last preceding date on which such a sale was so
reported; (b) if the shares of Common Stock are not so listed, but are quoted on
an automated quotation system, the mean of the highest and lowest prices per
share of Common Stock reported on the automated quotation system on that date,
or, if there shall have been no such sale so reported on that date, on the last
preceding date on which such a sale was so reported; (c) if the Common Stock is
not so listed or quoted, the mean between the closing bid and asked price on
that date, or, if there are no quotations available for such date, on the last
preceding date on which such quotations shall be available, as reported by the
OTC Bulletin Board, OTC Markets Group, Inc. or any successor thereof; or (d) if
none of the above is applicable, such amount as may be determined by the Board
(acting on the advice of an Independent Third Party, should the Board elect in
its sole discretion to utilize an Independent Third Party for this purpose), in
good faith, to be the fair market value per share of Common Stock.  The
determination of Fair Market Value shall, where applicable, be in compliance
with Section 409A of the Code.

2.15 “Independent Third Party” means an individual or entity independent of the
Company having experience in providing investment banking or similar appraisal
or valuation services and with expertise generally in the valuation of
securities or other property for purposes of this Plan.  The Board may utilize
one or more Independent Third Parties.

2.16 “Outside Director” means a director of the Company who is not an Employee
or a Contractor.

2.17 “Participant” means an Employee, Contractor or Outside Director of the
Company or a Subsidiary to whom an Award is granted under this Plan.

2.18 “Performance Award” means an Award hereunder of cash or shares of Common
Stock pursuant to Section 6.3 hereof.

2.19 “Performance Goal” means any of the goals set forth in Section 6.4 hereof.

2.20 “Plan” means this SWS Group, Inc. 2012 Restricted Stock Plan, as amended
from time to time.

2.21 “Reporting Participant” means a Participant who is subject to the reporting
requirements of Section 16 of the Exchange Act.



-  3  -

--------------------------------------------------------------------------------

 

2.22 “Restricted Stock” means shares of Common Stock issued or transferred to a
Participant pursuant to Section 6.2 of this Plan which are subject to
restrictions or limitations set forth in this Plan and in the related Award
Agreement.

2.23 “Subsidiary” means (i) any corporation in an unbroken chain of corporations
beginning with the Company, if each of the corporations other than the last
corporation in the unbroken chain owns stock possessing a majority of the total
combined voting power of all classes of stock in one of the other corporations
in the chain, (ii) any limited partnership, if the Company or any corporation
described in item (i) above owns a majority of the general partnership interest
and a majority of the limited partnership interests entitled to vote on the
removal and replacement of the general partner, and (iii) any partnership or
limited liability company, if the partners or members thereof are composed only
of the Company, any corporation listed in item (i) above or any limited
partnership listed in item (ii) above.  “Subsidiaries” means more than one of
any such corporations, limited partnerships, partnerships or limited liability
companies.

2.24 “Termination of Service” occurs when a Participant who is (i) an Employee
of the Company or any Subsidiary ceases to serve as an Employee of the Company
and its Subsidiaries, for any reason; (ii) an Outside Director of the Company or
a Subsidiary ceases to serve as a director of the Company and its Subsidiaries
for any reason; or (iii) a Contractor of the Company or a Subsidiary ceases to
serve as a Contractor of the Company and its Subsidiaries for any
reason.  Except as may be necessary or desirable to comply with applicable
federal or state law, a “Termination of Service” shall not be deemed to have
occurred when a Participant who is an Employee becomes an Outside Director or
Contractor or vice versa.  Notwithstanding the foregoing provisions of this
Section 2.24, in the event an Award issued under the Plan is subject to Section
409A of the Code, then, in lieu of the foregoing definition and to the extent
necessary to comply with the requirements of Section 409A of the Code, the
definition of “Termination of Service” for purposes of such Award shall be the
definition of “separation from service” provided for under Section 409A of the
Code and the regulations or other guidance issued thereunder.

2.25 “Total and Permanent Disability” means a Participant is qualified for
long-term disability benefits under the Company’s or Subsidiary’s disability
plan or insurance policy; or, if no such plan or policy is then in existence or
if the Participant is not eligible to participate in such plan or policy, that
the Participant, because of a physical or mental condition resulting from bodily
injury, disease, or mental disorder, is unable to perform his or her duties of
employment for a period of six (6) continuous months, as determined in good
faith by the Committee, based upon medical reports or other evidence
satisfactory to the Committee.  Notwithstanding the foregoing provisions of this
Section 2.25, in the event an Award issued under the Plan is subject to Section
409A of the Code, then, in lieu of the foregoing definition and to the extent
necessary to comply with the requirements of Section 409A of the Code, the
definition of “Total and Permanent Disability” for purposes of such Award shall
be the definition of “disability” provided for under Section 409A of the Code
and the regulations or other guidance issued thereunder.

Article 3  

ADMINISTRATION

Subject to the terms of this Article 3, the Plan shall be administered by the
Board or such committee of the Board as is designated by the Board to administer
the Plan (the “Committee”).  The Committee shall consist of not fewer than two
persons.  Any member of the Committee may be removed at any time, with or
without cause, by resolution of the Board.  Any vacancy occurring in the
membership



-  4  -

--------------------------------------------------------------------------------

 

of the Committee may be filled by appointment by the Board.  At any time there
is no Committee to administer the Plan, any references in this Plan to the
Committee shall be deemed to refer to the Board.

If necessary to satisfy the requirements of Section 162(m) of the Code and/or
Rule 16b-3 promulgated under the Exchange Act, membership on the Committee shall
be limited to those members of the Board who are “outside directors” under
Section 162(m) of the Code and/or “non-employee directors” as defined in Rule
16b‑3 promulgated under the Exchange Act.  The Committee shall select one of its
members to act as its Chairman.  A majority of the Committee shall constitute a
quorum, and the act of a majority of the members of the Committee present at a
meeting at which a quorum is present shall be the act of the Committee.

The Committee shall determine and designate from time to time the eligible
persons to whom Awards will be granted and shall set forth in each related Award
Agreement, where applicable, the Date of Grant, and such other terms,
provisions, limitations, and performance requirements, as are approved by the
Committee, but not inconsistent with the Plan.  Although the members of the
Committee shall be eligible to receive Awards, all decisions with respect to any
Award, and the terms and conditions thereof, to be granted under the Plan to any
member of the Committee shall be made solely and exclusively by the other
members of the Committee, or if such member is the only member of the Committee,
by the Board.

The Committee, in its discretion, shall (i) interpret the Plan and Award
Agreements, (ii) prescribe, amend, and rescind any rules and regulations, as
necessary or appropriate for the administration of the Plan, (iii) establish
performance goals for an Award and certify the extent of their achievement, and
(iv) make such other determinations or certifications and take such other action
as it deems necessary or advisable in the administration of the Plan.  Any
interpretation, determination, or other action made or taken by the Committee
shall be final, binding, and conclusive on all interested parties.

The Committee may delegate to officers of the Company, pursuant to a written
delegation, the authority to perform specified functions under the Plan.  Any
actions taken by any officers of the Company pursuant to such written delegation
of authority shall be deemed to have been taken by the
Committee.  Notwithstanding the foregoing, to the extent necessary to satisfy
the requirements of Section 162(m) of the Code and/or Rule 16b-3 promulgated
under the Exchange Act, any function relating to a Reporting Participant or a
covered employee (as defined in Section 162(m) of the Code) shall be performed
solely by the Committee.

With respect to restrictions in the Plan that are based on the requirements of
Rule 16b-3 promulgated under the Exchange Act, Section 162(m) of the Code, the
rules of any exchange or inter-dealer quotation system upon which the Company’s
securities are listed or quoted, or any other Applicable Law, to the extent that
any such restrictions are no longer required by Applicable Law, the Committee
shall have the sole discretion and authority to grant Awards that are not
subject to such mandated restrictions and/or to waive any such mandated
restrictions with respect to outstanding Awards.

Notwithstanding the foregoing, all rights and powers reserved to the Committee
under this Article 3 may also be exercised by the Board.

Article 4  

ELIGIBILITY

Any Employee (including an Employee who is also a director or an officer),
Contractor or Outside Director of the Company whose judgment, initiative, and
efforts contributed or may be expected to contribute to the successful
performance of the Company is eligible to participate in the Plan.  The



-  5  -

--------------------------------------------------------------------------------

 

Committee, upon its own action, may grant, but shall not be required to grant,
an Award to any Employee, Contractor or Outside Director of the Company or any
Subsidiary.  Awards may be granted by the Committee at any time and from time to
time to new Participants, or to then Participants, or to a greater or lesser
number of Participants, and may include or exclude previous Participants, as the
Committee shall determine.  Except as required by this Plan, Awards granted at
different times need not contain similar provisions.  The Committee’s
determinations under the Plan (including without limitation determinations of
which Employees, Contractors or Outside Directors, if any, are to receive
Awards, the form, amount and timing of such Awards, the terms and provisions of
such Awards and the agreements evidencing same) need not be uniform and may be
made by it selectively among Participants who receive, or are eligible to
receive, Awards under the Plan.

Article 5  

SHARES SUBJECT TO PLAN

5.1 Number Available for Awards.  Subject to adjustment as provided in Articles
10 and 11, the maximum number of shares of Common Stock that may be delivered
pursuant to Awards granted under the Plan is two million six hundred thirty
thousand  (2,630,000) shares.  Shares to be issued may be made available from
authorized but unissued Common Stock, Common Stock held by the Company in its
treasury, or Common Stock purchased by the Company on the open market or
otherwise.  During the term of this Plan, the Company will at all times reserve
and keep available the number of shares of Common Stock that shall be sufficient
to satisfy the requirements of this Plan.

5.2 Reuse of Shares.  To the extent that any Award under this Plan shall be
forfeited, shall expire or be canceled, in whole or in part, then the number of
shares of Common Stock covered by the Award so forfeited, expired or canceled
may again be awarded pursuant to the provisions of this Plan. 

Article 6  

GRANT OF AWARDS

6.1 In General.

(a) The grant of an Award shall be authorized by the Committee and shall be
evidenced by an Award Agreement setting forth the Award being granted, the total
number of shares of Common Stock subject to the Award, the Date of Grant, and
such other terms, provisions, limitations, and performance objectives, as are
approved by the Committee, but (i) not inconsistent with the Plan, (ii) to the
extent an Award issued under the Plan is subject to Section 409A of the Code, in
compliance with the applicable requirements of Section 409A of the Code and the
regulations or other guidance issued thereunder, and (iii) to the extent the
Committee determines that an Award shall comply with the requirements of Section
162(m) of the Code, in compliance with the applicable requirements of Section
162(m) of the Code and the regulations and other guidance issued
thereunder.  The Company shall execute an Award Agreement with a Participant
after the Committee approves the issuance of an Award.  Each Award Agreement
shall be in such form and shall contain such terms and conditions, as the
Committee shall deem appropriate. The terms and conditions of such Award
Agreements may change from time to time, and the terms and conditions of
separate Award Agreements need not be identical, but each such Award Agreement
shall be subject to the terms and conditions of this Article 6. 

(b) Any Award granted pursuant to this Plan must be granted within ten (10)
years of the date of adoption of this Plan. The Plan shall be submitted to the
Company’s stockholders for



-  6  -

--------------------------------------------------------------------------------

 

approval; however, the Committee may grant Awards under the Plan prior to the
time of stockholder approval.  Any such Award granted prior to such stockholder
approval shall be made subject to such stockholder approval.  The grant of an
Award to a Participant shall not be deemed either to entitle the Participant to,
or to disqualify the Participant from, receipt of any other Award under the
Plan. 

(c) If the Committee establishes a purchase price for an Award, the Participant
must accept such Award within a period of thirty (30) days (or such shorter
period as the Committee may specify) after the Date of Grant by executing the
applicable Award Agreement and paying such purchase price.

6.2Restricted Stock.  If Restricted Stock is granted to or received by a
Participant, the Committee shall set forth in the related Award Agreement: (i)
the number of shares of Common Stock awarded, (ii) the price, if any, to be paid
by the Participant for such Restricted Stock and the method of payment of the
price, (iii) the time or times within which such Award may be subject to
forfeiture, (iv) specified Performance Goals of the Company, a Subsidiary, any
division thereof or any group of Employees of the Company, or other criteria,
which the Committee determines must be met in order to remove any restrictions
(including vesting) on such Award, and (v) all other terms, limitations,
restrictions, and conditions of the Restricted Stock, which shall be consistent
with this Plan, to the extent applicable and in the event the Committee
determines that an Award shall comply with the requirements of Section 162(m) of
the Code, in compliance with the requirements of Section 162(m) of the Code and
the regulations and other guidance issued thereunder and, to the extent
Restricted Stock granted under the Plan is subject to Section 409A of the Code,
in compliance with the applicable requirements of Section 409A of the Code and
the regulations or other guidance issued thereunder.  The provisions of each
Award need not be the same with respect to each Participant.

(a) Legend on Shares.  Each Participant who is awarded or receives Restricted
Stock shall be issued a stock certificate or certificates in respect of such
shares of Common Stock or registered in the name of the Participant by a book
entry account with the Company’s transfer agent.  Such certificate(s) shall be
registered in the name of the Participant, and shall bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such
Restricted Stock, substantially as provided in Section 14.9 of the Plan.

(b) Restrictions and Conditions.  Shares of Restricted Stock shall be subject to
the following restrictions and conditions:

(i) Subject to the other provisions of this Plan and the terms of the particular
Award Agreements, during such period as may be determined by the Committee
commencing on the Date of Grant of an Award (the “Restriction Period”), the
Participant shall not be permitted to sell, transfer, pledge or assign shares of
Restricted Stock. Except for these limitations, the Committee may in its sole
discretion, remove any or all of the restrictions on such Restricted Stock
whenever it may determine that, by reason of changes in Applicable Laws or other
changes in circumstances arising after the date of the Award, such action is
appropriate.

(ii) Except as provided in sub-paragraph (i) above or in the applicable Award
Agreement, the Participant shall have, with respect to his or her Restricted
Stock, all of the rights of a stockholder of the Company, including the right to
vote the shares, and the right to receive any dividends thereon.  Certificates
for shares of Common Stock free of restriction under this Plan shall be
delivered to the Participant promptly after, and only after, the Restriction
Period shall expire without forfeiture in respect of such shares of



-  7  -

--------------------------------------------------------------------------------

 

Common Stock or after any other restrictions imposed on such shares of Common
Stock by the applicable Award Agreement or other agreement have
expired.  Certificates for the shares of Common Stock forfeited under the
provisions of the Plan and the applicable Award Agreement shall be promptly
returned to the Company by the forfeiting Participant.  Each Award Agreement
shall require that (x) each Participant, by his or her acceptance of Restricted
Stock, shall irrevocably grant to the Company a power of attorney to transfer
any shares so forfeited to the Company and agrees to execute any documents
requested by the Company in connection with such forfeiture and transfer, and
(y) such provisions regarding returns and transfers of stock certificates with
respect to forfeited shares of Common Stock shall be specifically performable by
the Company in a court of equity or law.

(iii) The Restriction Period of an Award of Restricted Stock shall commence on
the Date of Grant of the Award, as specified in the Award Agreement, and,
subject to Article 11 of the Plan, unless otherwise established by the Committee
in the Award Agreement setting forth the terms of the Restricted Stock, shall
expire upon satisfaction of the conditions set forth in the Award Agreement;
such conditions may provide for vesting based on such Performance Goals, as may
be determined by the Committee in its sole discretion.

(iv) Except as otherwise provided in the particular Award Agreement, upon
Termination of Service for any reason during the Restriction Period, the
nonvested shares of Restricted Stock shall be forfeited by the Participant.  In
the event a Participant has paid any consideration to the Company for such
forfeited Restricted Stock, the Committee shall specify in the Award Agreement
that either (i) the Company shall be obligated to, or (ii) the Company may, in
its sole discretion, elect to, pay to the Participant, as soon as practicable
after the event causing forfeiture, in cash, an amount equal to the lesser of
the total consideration paid by the Participant for such forfeited shares or the
Fair Market Value of such forfeited shares as of the date of Termination of
Service, as the Committee, in its sole discretion shall select. Upon any
forfeiture, all rights of a Participant with respect to the forfeited shares of
the Restricted Stock shall cease and terminate, without any further obligation
on the part of the Company.

6.3Performance Awards.

(a) The Committee may grant Performance Awards to one or more Participants.  The
terms and conditions of Performance Awards shall be specified at the time of the
grant and may include provisions establishing the performance period, the
Performance Goals to be achieved during a performance period, and the maximum or
minimum settlement values, provided that such terms and conditions are (i) not
inconsistent with the Plan and (ii) to the extent a Performance Award issued
under the Plan is subject to Section 409A of the Code, in compliance with the
applicable requirements of Section 409A of the Code and the regulations or other
guidance issued thereunder.  If the Performance Award is to be in shares of
Common Stock, the Performance Awards may provide for the issuance of the shares
of Common Stock at the time of the grant of the Performance Award or at the time
of  the certification by the Committee that the Performance Goals for the
performance period have been met; provided,  however, if shares of Common Stock
are issued at the time of the grant of the Performance Award and if, at the end
of the performance period, the Performance Goals are not certified by the
Committee to have been fully satisfied, then, notwithstanding any other
provisions of this Plan to the contrary, the Common Stock shall be forfeited in
accordance with the terms of the grant to the extent the Committee determines
that the Performance Goals were not met.  The forfeiture of shares of



-  8  -

--------------------------------------------------------------------------------

 

Common Stock issued at the time of the grant of the Performance Award due to
failure to achieve the established Performance Goals shall be separate from and
in addition to any other restrictions provided for in this Plan that may be
applicable to such shares of Common Stock.  Each Performance Award granted to
one or more Participants shall have its own terms and conditions.

To the extent the Committee determines that a Performance Award shall comply
with the requirements of Section 162(m) of the Code and the regulations and
other guidance issued thereunder, and if it is determined to be necessary in
order to satisfy Section 162(m) of the Code, at the time of the grant of a
Performance Award and to the extent permitted under Section 162(m) of the Code
and the regulations issued thereunder, the Committee shall provide for the
manner in which the Performance Goals shall be reduced to take into account the
negative effect on the achievement of specified levels of the Performance Goals
which may result from enumerated corporate transactions, extraordinary events,
accounting changes and other similar occurrences which were unanticipated at the
time the Performance Goal was initially established.  In no event, however, may
the Committee increase the amount earned under such a Performance Award, unless
the reduction in the Performance Goals would reduce or eliminate the amount to
be earned under the Performance Award and the Committee determines not to make
such reduction or elimination.

With respect to a Performance Award that is not intended to satisfy the
requirements of Code Section 162(m), if the Committee determines, in its sole
discretion, that the established performance measures or objectives are no
longer suitable because of a change in the Company’s business, operations,
corporate structure, or for other reasons that the Committee deemed
satisfactory, the Committee may modify the performance measures or objectives
and/or the performance period.

(b) Performance Awards may be valued by reference to the Fair Market Value of a
share of Common Stock or according to any formula or method deemed appropriate
by the Committee, in its sole discretion, including, but not limited to,
achievement of Performance Goals or other specific financial, production, sales
or cost performance objectives that the Committee believes to be relevant to the
Company’s business and/or remaining in the employ of the Company for a specified
period of time.  Performance Awards may be paid in cash, shares of Common Stock,
or other consideration, or any combination thereof.  If payable in shares of
Common Stock, the consideration for the issuance of such shares may be the
achievement of the performance objective established at the time of the grant of
the Performance Award.  Performance Awards may be payable in a single payment or
in installments and may be payable at a specified date or dates or upon
attaining the performance objective.  The extent to which any applicable
performance objective has been achieved shall be conclusively determined by the
Committee.

(c) Notwithstanding the foregoing, in order to comply with the requirements of
Section 162(m) of the Code, if applicable, no Participant may receive in any
calendar year Performance Awards intended to comply with the requirements of
Section 162(m) of the Code which have an aggregate value of more
than $1,000,000, and if such Performance Awards involve the issuance of shares
of Common Stock, said aggregate value shall be based on the Fair Market Value of
such shares on the time of the grant of the Performance Award.  In no event,
however, shall any Performance Awards not intended to comply with the
requirements of Section 162(m) of the Code be issued contingent upon the failure
to attain the Performance Goals applicable to any Performance Awards granted
hereunder that the Committee intends to comply with the requirements of Section
162(m) of the Code.





-  9  -

--------------------------------------------------------------------------------

 

6.4Performance Goals.  Awards under the Plan may be made subject to the
attainment of Performance Goals relating to one or more business criteria which,
where applicable, shall be within the meaning of Section 162(m) of the Code and
consist of one or more or any combination of the following criteria:  cash flow;
cost; revenues; sales; ratio of debt to debt plus equity; net borrowing, credit
quality or debt ratings; profit before tax; economic profit; earnings before
interest and taxes; earnings before interest, taxes, depreciation and
amortization; gross margin; earnings per share (whether on a pre-tax, after-tax,
operational or other basis); operating earnings; capital expenditures; expenses
or expense levels; economic value added; ratio of operating earnings to capital
spending or any other operating ratios; free cash flow; net profit; net sales;
net asset value per share; the accomplishment of mergers, acquisitions,
dispositions, public offerings or similar extraordinary business transactions;
sales growth; price of the Company’s Common Stock; return on assets, equity or
stockholders’ equity; market share; inventory levels, inventory turn or
shrinkage; or total return to stockholders (“Performance Criteria”).  Any
Performance Criteria may be used to measure the performance of the Company as a
whole or any business unit of the Company and may be measured relative to a peer
group or index.  Any Performance Criteria may include or exclude (i)
extraordinary, unusual and/or non-recurring items of gain or loss, (ii) gains or
losses on the disposition of a business, (iii) changes in tax or accounting
regulations or laws, (iv) the effect of a merger or acquisition, as identified
in the Company’s quarterly and annual earnings releases, or (v) other similar
occurrences.  In all other respects, Performance Criteria shall be calculated in
accordance with the Company’s financial statements, under generally accepted
accounting principles, or under a methodology established by the Committee prior
to the issuance of an Award which is consistently applied and identified in the
audited financial statements, including footnotes, or the Compensation
Discussion and Analysis section of the Company’s annual report.  However, to the
extent Section 162(m) of the Code is applicable, the Committee may not in any
event increase the amount of compensation payable to an individual upon the
attainment of a Performance Goal. 

 

Article 7  

VESTING

Subject to Article 14, the Committee, in its sole discretion, may determine that
an Award will be immediately vested in whole or in part, or that all or any
portion may not be vested until a date, or dates, subsequent to its Date of
Grant, or until the occurrence of one or more specified events, subject in any
case to the terms of the Plan.  If the Committee imposes conditions upon
vesting, then, subsequent to the Date of Grant, the Committee may, in its sole
discretion, accelerate the date on which all or any portion of the Award may be
vested.  In the event of a Change of Control, then, notwithstanding any other
provision in this Plan to the contrary, all Awards outstanding shall thereupon
automatically be vested;  provided that the foregoing shall not apply in the
case of the Merger with respect to Awards granted after March 31,
2014.  “Merger” means the consummation of the transactions contemplated by the
Agreement and Plan of Merger, dated as of March 31, 2014, as may be amended from
time to time, by and among the Company, Hilltop Holdings Inc., a Maryland
corporation, and Peruna LLC, a Delaware limited liability company.  The
determination of the Committee that any of the foregoing conditions has been met
shall be binding and conclusive on all parties.

Article 8  

AMENDMENT OR DISCONTINUANCE

Subject to the limitations set forth in this Article 8, the Board may at any
time and from time to time, without the consent of the Participants, alter,
amend, revise, suspend, or discontinue the Plan in whole or in part; provided,
however, that no amendment for which stockholder approval is required either (i)
by any securities exchange or inter-dealer quotation system on which the Common
Stock is listed or



-  10  -

--------------------------------------------------------------------------------

 

traded or (ii) in order for the Plan and Awards under the Plan to continue to
comply with Section 162(m) of the Code, including any successor to such Section,
or other Applicable Law, shall be effective unless such amendment shall be
approved by the requisite vote of the stockholders of the Company entitled to
vote thereon.  Any such amendment shall, to the extent deemed necessary or
advisable by the Committee, be applicable to any outstanding Awards theretofore
granted under the Plan, notwithstanding any contrary provisions contained in any
Award Agreement.  In the event of any such amendment to the Plan, the holder of
any Award outstanding under the Plan shall, upon request of the Committee and as
a condition to the exercisability thereof, execute a conforming amendment in the
form prescribed by the Committee to any Award Agreement relating
thereto.  Notwithstanding anything contained in this Plan to the contrary,
unless required by law, no action contemplated or permitted by this Article 8
shall adversely affect any rights of Participants or obligations of the Company
to Participants with respect to any Award theretofore granted under the Plan
without the consent of the affected Participant.

Article 9  

TERM

The Plan shall be effective from the date that this Plan is approved by the
Board.  Unless sooner terminated by action of the Board, the Plan will terminate
on November 15, 2022, but Awards granted before that date will continue to be
effective in accordance with their terms and conditions.

Article 10  

CAPITAL ADJUSTMENTS

In the event that any dividend or other distribution (whether in the form of
cash, Common Stock, other securities, or other property), recapitalization,
stock split, reverse stock split, rights offering, reorganization, merger,
consolidation, split-up, spin-off, split-off, combination, subdivision,
repurchase, or exchange of Common Stock or other securities of the Company,
issuance of warrants or other rights to purchase Common Stock or other
securities of the Company, or other similar corporate transaction or event
affects the fair value of an Award, then the Committee shall adjust any or all
of the following so that the fair value of the Award immediately after the
transaction or event is equal to the fair value of the Award immediately prior
to the transaction or event (i) the number of shares and type of Common Stock
(or the securities or property) which thereafter may be made the subject of
Awards, (ii) the number of shares and type of Common Stock (or other securities
or property) subject to outstanding Awards, and (iii) the amount, if any, the
Company pays for forfeited shares of Common Stock in accordance with Section
6.2; provided however, that the number of shares of Common Stock (or other
securities or property) subject to any Award shall always be a whole
number.  Notwithstanding the foregoing, no such adjustment shall be made or
authorized to the extent that such adjustment would cause the Plan to violate
Section 409A of the Code.  Such adjustments shall be made in accordance with the
rules of any securities exchange, stock market, or stock quotation system to
which the Company is subject.

Upon the occurrence of any such adjustment, the Company shall provide notice to
each affected Participant of its computation of such adjustment which shall be
conclusive and shall be binding upon each such Participant.



-  11  -

--------------------------------------------------------------------------------

 

Article 11  

RECAPITALIZATION, MERGER AND CONSOLIDATION

11.1 No Effect on Company’s Authority.  The existence of this Plan and Awards
granted hereunder shall not affect in any way the right or power of the Company
or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure and its business, or any Change of Control, or any merger or
consolidation of the Company, or any issuance of bonds, debentures, preferred or
preference stocks ranking prior to or otherwise affecting the Common Stock or
the rights thereof (or any rights, options, or warrants to purchase same), or
the dissolution or liquidation of the Company, or any sale or transfer of all or
any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

11.2 Conversion of Awards Where Company Survives.  Subject to any required
action by the stockholders and except as otherwise provided by Section 11.4
hereof or as may be required to comply with Section 409A of the Code and the
regulations or other guidance issued thereunder, if the Company shall be the
surviving or resulting corporation in any merger, consolidation or share
exchange, any Award granted hereunder shall pertain to and apply to the
securities or rights (including cash, property, or assets) to which a holder of
the number of shares of Common Stock subject to the Award would have been
entitled.

11.3 Exchange or Cancellation of Awards Where Company Does Not Survive.  Except
as otherwise provided by Section 11.4 hereof or as may be required to comply
with Section 409A of the Code and the regulations or other guidance issued
thereunder, in the event of any merger, consolidation or share exchange pursuant
to which the Company is not the surviving or resulting corporation, there shall
be substituted for each share of Common Stock subject to the outstanding Awards,
that number of shares of each class of stock or other securities or that amount
of cash, property, or assets of the surviving, resulting or consolidated company
which were distributed or distributable to the stockholders of the Company in
respect to each share of Common Stock held by them.

11.4 Cancellation of Awards.  Notwithstanding the provisions of Sections 11.2
and 11.3  hereof, and except as may be required to comply with Section 409A of
the Code and the regulations or other guidance issued thereunder, all Awards
granted hereunder may be canceled by the Company, in its sole discretion, as of
the effective date of any Change of Control, merger, consolidation or share
exchange, or any issuance of bonds, debentures, preferred or preference stocks
ranking prior to or otherwise affecting the Common Stock or the rights thereof
(or any rights, options, or warrants to purchase same), or of any proposed sale
of all or substantially all of the assets of the Company, or of any dissolution
or liquidation of the Company, by giving notice to each holder thereof or his
personal representative of its intention to cancel those Awards, and permitting
the purchase during the thirty (30) day period next preceding such effective
date of any or all of the shares of Common Stock subject to such outstanding
Awards, including in the Board’s discretion some or all of the shares as to
which such Awards would not otherwise be vested.  An Award that by its terms
would be fully vested upon a Change of Control will be considered vested for
purposes of Section 11.4 hereof;  provided that the foregoing shall not apply in
the case of the Merger with respect to Awards granted after March 31, 2014.

Article 12  

LIQUIDATION OR DISSOLUTION

In case the Company shall, at any time while any Award under this Plan shall be
in force and remain unexpired, (i) sell all or substantially all of its
property, or (ii) dissolve, liquidate, or wind up its



-  12  -

--------------------------------------------------------------------------------

 

affairs, then each Participant shall be entitled to receive, in lieu of each
share of Common Stock of the Company which such Participant would have been
entitled to receive under the Award, the same kind and amount of any securities
or assets as may be issuable, distributable, or payable upon any such sale,
dissolution, liquidation, or winding up with respect to each share of Common
Stock of the Company.  If the Company shall, at any time prior to the expiration
of any Award, make any partial distribution of its assets, in the nature of a
partial liquidation, whether payable in cash or in kind (but excluding the
distribution of a cash dividend payable out of earned surplus and designated as
such) and an adjustment is determined by the Committee to be appropriate to
prevent the dilution of the benefits or potential benefits intended to be made
available under the Plan, then the Committee shall, in such manner as it may
deem equitable, make such adjustment in accordance with the provisions of
Article 10 hereof.

Article 13  

MISCELLANEOUS PROVISIONS

13.1 Securities Law and Exchange Restrictions.  In no event may shares of Common
Stock be issued pursuant to an Award if a necessary listing or quotation of the
shares of Common Stock on a stock exchange or inter-dealer quotation system or
any registration under state or federal securities laws required under the
circumstances has not been accomplished.

13.2 Investment Intent.  The Company may require that there be presented to and
filed with it by any Participant under the Plan, such evidence as it may deem
necessary to establish that the Awards granted or the shares of Common Stock to
be purchased or transferred are being acquired for investment and not with a
view to their distribution.

13.3 No Right to Continued Employment.  Neither the Plan nor any Award granted
under the Plan shall confer upon any Participant any right with respect to
continuance of employment by the Company or any Subsidiary.

13.4 Indemnification of Board and Committee.  No member of the Board or the
Committee, nor any officer or Employee of the Company acting on behalf of the
Board or the Committee, shall be personally liable for any action,
determination, or interpretation taken or made in good faith with respect to the
Plan, and all members of the Board and the Committee, each officer of the
Company, and each Employee of the Company acting on behalf of the Board or the
Committee shall, to the extent permitted by law, be fully indemnified and
protected by the Company in respect of any such action, determination, or
interpretation.

13.5 Effect of the Plan.  Neither the adoption of this Plan nor any action of
the Board or the Committee shall be deemed to give any person any right to be
granted an Award or any other rights except as may be evidenced by an Award
Agreement, or any amendment thereto, duly authorized by the Committee and
executed on behalf of the Company, and then only to the extent and upon the
terms and conditions expressly set forth therein.

13.6 Severability And Reformation. The Company intends all provisions of the
Plan to be enforced to the fullest extent permitted by law.  Accordingly, should
a court of competent jurisdiction determine that the scope of any provision of
the Plan is too broad to be enforced as written, the court



-  13  -

--------------------------------------------------------------------------------

 

should reform the provision to such narrower scope as it determines to be
enforceable.  If, however, any provision of the Plan is held to be wholly
illegal, invalid, or unenforceable under present or future law, such provision
shall be fully severable and severed, and the Plan shall be construed and
enforced as if such illegal, invalid, or unenforceable provision were never a
part hereof, and the remaining provisions of the Plan shall remain in full force
and effect and shall not be affected by the illegal, invalid, or unenforceable
provision or by its severance.

13.7 Governing Law.  The Plan shall be construed and interpreted in accordance
with the laws of the State of Texas.

13.8 Compliance With Other Laws and Regulations.  Notwithstanding anything
contained herein to the contrary, the Company shall not be required to sell or
issue shares of Common Stock under any Award if the issuance thereof would
constitute a violation by the Participant or the Company of any provisions of
any law or regulation of any governmental authority or any national securities
exchange or inter-dealer quotation system or other forum in which shares of
Common Stock are quoted or traded (including without limitation Section 16 of
the Exchange Act and Section 162(m) of the Code); and, as a condition of any
sale or issuance of shares of Common Stock under an Award, the Committee may
require such agreements or undertakings, if any, as the Committee may deem
necessary or advisable to assure compliance with any such law or
regulation.  The Plan, the grant of Awards hereunder, and the obligation of the
Company to sell and deliver shares of Common Stock, shall be subject to all
applicable federal and state laws, rules and regulations and to such approvals
by any government or regulatory agency as may be required.

13.9 Foreign Participation.  To assure the viability of Awards granted to
Participants employed in foreign countries, the Committee may provide for such
special terms as it may consider necessary or appropriate to accommodate
differences in local law, tax policy or custom.  Moreover, the Committee may
approve such supplements to, or amendments, restatements or alternative versions
of, this Plan as it determines is necessary or appropriate for such
purposes.  Any such amendment, restatement or alternative versions that the
Committee approves for purposes of using this Plan in a foreign country will not
affect the terms of this Plan for any other country.

13.10 Tax Requirements.  The Company or, if applicable, any Subsidiary (for
purposes of this Section 13.10, the term “Company” shall be deemed to include
any applicable Subsidiary), shall have the right to deduct from all amounts paid
in cash or other form in connection with the Plan, any Federal, state, local, or
other taxes required by law to be withheld in connection with an Award granted
under this Plan.  The Company may, in its sole discretion, also require the
Participant receiving shares of Common Stock issued under the Plan to pay the
Company the amount of any taxes that the Company is required to withhold in
connection with the Participant’s income arising with respect to the
Award.  Such payments shall be required to be made when requested by Company and
may be required to be made prior to the delivery of any certificate representing
shares of Common Stock.  Such payment may be made (i) by the delivery of cash to
the Company in an amount that equals or exceeds (to avoid the issuance of
fractional shares under (iii) below) the required tax withholding obligations of
the Company; (ii) if the Company, in its sole discretion, so consents in
writing, the actual delivery by the Participant to the Company of shares of
Common Stock owned by the Participant, which shares so delivered have an
aggregate Fair Market Value that equals or exceeds (to avoid the issuance of
fractional shares under (iii) below) the required tax withholding payment; or
(iii) any combination of (i) or (ii).  The Company may, in its sole discretion,
withhold any such taxes from any other cash remuneration otherwise paid by the
Company to the



-  14  -

--------------------------------------------------------------------------------

 

Participant.  The Committee may in the Award Agreement impose any additional tax
requirements or provisions that the Committee deems necessary or desirable. 

13.11 Use of Proceeds.  Proceeds from the sale of shares of Common Stock
pursuant to Awards granted under this Plan shall constitute general funds of the
Company.

13.12 Legend.  Each certificate representing shares of Restricted Stock issued
to a Participant shall bear the following legend, or a similar legend deemed by
the Company to constitute an appropriate notice of the provisions hereof (any
such certificate not having such legend shall be surrendered upon demand by the
Company and so endorsed):

On the face of the certificate:

“Transfer of this stock is restricted in accordance with conditions printed on
the reverse of this certificate.”

On the reverse:

“The shares of stock evidenced by this certificate are subject to and
transferable only in accordance with that certain SWS Group, Inc. 2012
Restricted Stock Plan, a copy of which is on file at the principal office of the
Company in Dallas, Texas, and that certain Restricted Stock Award Agreement
dated as of ______________, 20___, by and between the Company and
_______________.  No transfer or pledge of the shares evidenced hereby may be
made except in accordance with and subject to the provisions of said Plan and
Award Agreement.  By acceptance of this certificate, any holder, transferee or
pledgee hereof agrees to be bound by all of the provisions of said Plan and
Award Agreement.”

The following legend shall be inserted on a certificate evidencing Common Stock
issued under the Plan if the shares were not issued in a transaction registered
under the applicable federal and state securities laws:

“Shares of stock represented by this certificate have been acquired by the
holder for investment and not for resale, transfer or distribution, have been
issued pursuant to exemptions from the registration requirements of applicable
state and federal securities laws, and may not be offered for sale, sold or
transferred other than pursuant to effective registration under such laws, or in
transactions otherwise in compliance with such laws, and upon evidence
satisfactory to the Company of compliance with such laws, as to which the
Company may rely upon an opinion of counsel satisfactory to the Company.”





-  15  -

--------------------------------------------------------------------------------

 

13.13Clawback.     All Awards under the Plan shall be subject to any clawback,
recoupment or forfeiture provisions required by law and applicable to the
Company or its Subsidiaries or Affiliates as in effect from time to time.

Article 14  

ACCELERATION OF AWARD VESTING

14.1 Application.  The provisions of this Article 14 shall apply notwithstanding
any provisions of this Plan to the contrary.

14.2 Definitions.

(a) “Exempt Shares” means shares of Common Stock designated as “Exempt Shares”
pursuant to Section 14.3.

(b) “Full Value Award” means any Award with a net benefit to the Participant,
without regard to any restrictions such as those described in Section 6.2(b),
equal to the aggregate Fair Market Value of the total shares of Common Stock
subject to the Award.  Full Value Awards include Restricted Stock.

(c) “Tenure Award” means an Award hereunder of cash, shares of Common Stock,
units or rights based upon, payable in, or otherwise related to, Common Stock
that vests over time based upon the Participant’s continued employment with or
service to the Company or its Subsidiaries.

14.3Number of Shares Available for Awards.  No more than ten percent (10%) of
the shares of Common Stock that may be delivered pursuant to Awards under
Section 5.1 may be shares designated as “Exempt Shares.” 

14.4Full Value Award Vesting.  Except as otherwise provided herein, the
Committee must grant all Full Value Awards in accordance with the following
provisions: 

(a) All Full Value Awards granted by the Committee that constitute Performance
Awards must vest no earlier than one (1) year after the Date of Grant.

(b) All Full Value Awards granted by the Committee that constitute Tenure Awards
must vest no earlier than over the three (3) year period commencing on the Date
of Grant on a pro rata basis.

(c) The Committee may not accelerate the date on which all or any portion of a
Full Value Award may be vested or waive the Restriction Period on a Full Value
Award except upon the Participant's death, Total and Permanent Disability or the
occurrence of a Change in Control.

Notwithstanding the foregoing, the Committee may, in its sole discretion, grant
Full Value Awards with more favorable vesting provisions than set forth in this
Section 14.4 or accelerate the vesting or waive the Restriction Period for Full
Value Awards at any time, provided that the shares of Common Stock subject to
such Awards shall be Exempt Shares. 

A copy of this Plan shall be kept on file in the principal office of the Company
in Dallas, Texas.

***************





-  16  -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed as of
August 29, 2012, by its Chief Executive Officer and Secretary pursuant to prior
action taken by the Board.

 

SWS GROUP, INC.

By:                                                               

Name:James H. Ross

Title:Chief Executive Officer

 

 

Attest:

 

 

By:                                                               

Name:Allen R. Tubb

Title:Secretary

 



-  17  -

--------------------------------------------------------------------------------